Exhibit 99.1 BreitBurn Energy Partners L.P. Reports First Quarter Results LOS ANGELES, May 10, 2010 BreitBurn Energy Partners L.P. (the "Partnership") (NASDAQ:BBEP) today announced financial and operating results for its first quarter of 2010. Key Highlights - The Partnership’s strong operating and financial results in the first quarter of 2010 were in-line with guidance. - The Partnership reduced debt by $36 million during the quarter to $523 million.Since year-end 2008, the Partnership has reduced borrowings by more than $200 million, or approximately $4.00 per unit. - In addition to the oil hedges added in the first quarter covering approximately 1,278,500 Bbls of 2011-2013 production, the Partnership entered into new oil hedges in April 2010 covering approximately 465,000 Bbls of 2011 and 2014 production at weighted average prices of $88.86 and $91.75, respectively. - In April 2010, the Partnership finalized the settlement of all litigation with Quicksilver Resources Inc. - On April 28, 2010, the Partnership reinstated quarterly distributions and announced a cash distribution for the first quarter of 2010 at the rate of $0.375 per unit, to be paid on May 14, 2010 to the record holders of common units at the close of business on May 10, 2010. - On May 7, 2010, the Partnership completed the successful syndication of a new bank credit facility.The new facility, which expires in May 2014, has a borrowing base of $735 million. Management Commentary Hal Washburn, CEO, said, “With the settlement of the Quicksilver lawsuit and the reinstatement of distributions, the first quarter of 2010 has proven to be a meaningful one for the Partnership.Following an excellent start to the year, our strong first quarter financial and operating results met or exceeded our expectations, with total production at 1,595 MBoe and adjusted EBITDA of $51.1 million.Additionally, over the last four months, we took advantage of improved crude oil prices and enhanced our hedge portfolio with new oil hedges at attractive prices, which will support our cash flows going forward.” Randy Breitenbach, President, said, “The Partnership is also extremely pleased to have recently completed the successful syndication of a new bank credit facility.The new facility, which expires in May 2014, has a borrowing base of $735 million and includes other terms that expand our financial flexibility.Along with settling the Quicksilver litigation and reinstating quarterly distributions, this represents one of the final steps in the plan we initiated one year ago to improve our financial flexibility and protect long term unitholder value.” First Quarter 2010 Operating and Financial Results Compared to Fourth Quarter 2009 - Total production decreased slightly to 1,595 MBoe from 1,632 MBoe in the fourth quarter of 2009.Average daily production was nearly flat at 17,725 Boe/day compared to 17,740 Boe/day in the fourth quarter of 2009. o Oil and NGL production was 727 MBoe compared to 744 MBoe. o Natural gas production was 5,207 MMcf compared to 5,335 MMcf. - Lease operating expenses per Boe, which include district expenses and processing fees and exclude production/property taxes and transportation costs, decreased slightly to $19.12 per Boe in the first quarter of 2010 from $19.31 per Boe in the fourth quarter of 2009. - General and administrative expenses, excluding unit-based compensation, were $6.4 million, or$4.00 per Boe,in the first quarter of 2010 compared to $6.2 million, or $3.79 per Boe,in the fourth quarter of 2009. - Adjusted EBITDA, a non-GAAP measure, was $51.1 million in the first quarter, up from $49.0 million in the fourth quarter of 2009. - Oil and natural gas sales revenues, including realized gains and losses on commodity derivative instruments, were $92.6 million in the first quarter of 2010, up slightly from $92.5 million in the fourth quarter of 2009. - Realized gains from commodity derivative instruments were $12.1 million in the first quarter of 2010 compared to $17.8 million in the fourth quarter of 2009. - WTI crude oil spot prices averaged $78.81 per barrel and NYMEX natural gas prices averaged $4.99 per Mcf in the first quarter of 2010 compared to $76.00 per barrel and $4.93 per Mcf, respectively, in the fourth quarter of 2009. - Realized crude oil and natural gas prices increased and averaged $72.79 per Boe and $7.65 per Mcf, respectively, compared to $69.72 per Boe and $7.55 per Mcf, respectively, in the fourth quarter of 2009. - Net income, including the effect of unrealized gains on commodity derivative instruments, was $57.9 million, or $1.02 per diluted limited partner unit, in the first quarter of 2010 compared to a net loss of $39.7 million, or $0.75 per diluted limited partner unit, in the fourth quarter of 2009. - Capital expenditures totaled $8.7 million in the first quarter of 2010 compared to $11.8 million in the fourth quarter of 2009. Impact of Derivative Instruments The Partnership uses commodity and interest rate derivative instruments to mitigate the risks associated with commodity price volatility and changing interest rates and to help maintain cash flows for operating activities, acquisitions, capital expenditures, and distributions. The Partnership does not enter into derivative instruments for speculative trading purposes. Non-cash gains or losses do not affect Adjusted EBITDA, cash flow from operations or the Partnership’s ability to pay cash distributions. Realized gains from commodity derivative instruments were $12.1 million during the first quarter of 2010.Realized losses from interest rate derivative instruments were $2.9 million.Non-cash unrealized gains from commodity derivative instruments were $39.9 million and non-cash unrealized gains from interest rate derivative instruments were $0.7 million for the period. Production, Income Statement and Realized Price Information The following table presents production, selected income statement and realized price information for the three months ended March 31, 2010 and 2009 and the three months ended December 31, 2009: Three Months Ended March 31, December 31, March 31, Thousands of dollars, except as indicated Oil, natural gas and NGL sales (a) $ $ $ Realized gains on commodity derivative instruments (b) Unrealized gains (losses) on commodity derivative instruments (b) ) ) Other revenues, net Total revenues $ $ $ Lease operating expenses and processing fees $ $ $ Production and property taxes Total lease operating expenses $ $ $ Transportation expenses Purchases 52 14 19 Change in inventory ) ) ) Uninsured loss - - Total operating costs $ $ $ Lease operating expenses pre taxes per Boe (c) $ $ $ Production and property taxes per Boe Total lease operating expenses per Boe General and administrative expenses excluding unit-based compensation $ $ $ Net income (loss) $ $ ) $ Net income (loss) per diluted limited partnership unit $ $ ) $ Total production (MBoe) Oil and NGL (MBoe) Natural gas (MMcf) Average daily production (Boe/d) Sales volumes (MBoe) Average realized sales price (per Boe) (d) (e) (f) $ $ $ Oil and NGL (per Boe) (d) (e) (f) Natural gas (per Mcf) (d) (e) (a) Q1 2010, Q4 2009 and Q1 2009 include $124, $268 and $260, respectively, of amortization of an intangible asset related to crude oil sales contracts. (b) Q1 2009 includes the effect of the early termination of oil and natural gas hedge contracts monetized for $45,632. (c) Includes lease operating expenses, district expenses and processing fees. Q4 2009 and Q1 2009 exclude amortization of intangible asset related to the Quicksilver Acquisition. (d) Includes realized gains on commodity derivative instruments. (e) Q1 2009 excludes the effect of the early termination of oil and natural gas hedge contracts monetized for $45,632. (f) Excludes amortization of intangible asset related to crude oil sales contracts. Includes crude oil purchases. Non-GAAP Financial Measures This press release, the financial tables and other supplemental information, including the reconciliations of certain non-generally accepted accounting principles ("non-GAAP") measures to their nearest comparable generally accepted accounting principles ("GAAP") measures, may be used periodically by management when discussing the Partnership's financial results with investors and analysts and they are also available on the Partnership's website under the Investor Relations tab. Among the non-GAAP financial measures used is “Adjusted EBITDA.”This non-GAAP financial measure should not be considered as an alternative to GAAP measures, such as net income, operating income, cash flow from operating activities or any other GAAP measure of liquidity or financial performance. Adjusted EBITDA is presented as management believes it provides additional information relative to the performance of the Partnership's business, such as our ability to meet our debt covenant compliance tests. This non-GAAP financial measure may not be comparable to similarly titled measures of other publicly traded partnerships or limited liability companies because all companies may not calculate Adjusted EBITDA in the same manner. Adjusted EBITDA The following table presents a reconciliation of net income or loss and net cash flows from operating activities, our most directly comparable GAAP financial performance and liquidity measures, to Adjusted EBITDA for each of the periods indicated. Three Months Ended March 31, December 31, March 31, Thousands of dollars Reconciliation of consolidated net income to Adjusted EBITDA: Net income (loss) attributable to the partnership $ $ ) $ Unrealized (gain) loss on commodity derivative instruments ) Depletion, depreciation and amortization expense Interest expense and other financing costs (a) Unrealized gain on interest rate derivatives ) ) ) Gain on sale of commodity derivatives (b) - - ) Loss on sale of assets - Income tax provision ) Amortization of intangibles Unit-based compensation expense (c) Adjusted EBITDA $ $ $ Three Months Ended March 31, December 31, March 31, Thousands of dollars Reconciliation of net cash from operating activities to Adjusted EBITDA: Net cash from operating activities $ $ $ Increase in assets net of liabilities relating to operating activities Interest expense (a) (d) Gain on sale of commodity derivatives (b) - - ) Equity earnings from affiliates, net ) ) ) Incentive compensation expense (e) - 8 Incentive compensation paid 80 41 Income taxes ) Non-controlling interest ) ) (7
